Citation Nr: 0634857	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  99-20 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

3.  Entitlement to service connection for painful legs.  

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a 
psychophysiological cardiovascular reaction (claimed as 
nervous condition) claimed as secondary to the veteran's 
service-connected left eye disorder.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1951 to November 
1953.  He also had service in the U.S. Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and February 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  It is emphasized that 
the veteran did perfect an appeal of the February 2000 rating 
decision, which found that new and material evidence to 
reopen the claim of service connection for bilateral hearing 
loss had not been submitted.   


REMAND

This matter was remanded by the Board in June 2001 and 
September 2004 in order to, inter alia, obtain the veteran's 
Reserve records.  It is noted that the veteran had active 
service from November 1951 to November 1953, but he also had 
several years of subsequent Reserve service, which appears to 
have ended in 1986.  It is stressed that some of the issues 
on appeal are specifically claimed as due to his Reserve 
service.  Pursuant to the September 2004 remand, a letter was 
sent in November 2004 to the Commander, U.S. Army Reserve 
Personnel Command in St. Louis, Missouri, requesting a 
complete copy of all service medical treatment records, a 
copy of any line of duty determinations, and verification of 
all periods of service.  Although some personnel records were 
submitted to VA, it was stated that there were no service 
medical records in the file and that there were no records 
indicating the whereabouts of any medical records.  It was 
noted that all records pertaining to the veteran's Reserve 
service were being mailed.  

A review of the September 2004 remand reveals that the Board 
directed the RO to request complete copies of the veteran's 
Reserve records from the appropriate service department, the 
National Personnel Records Center, and/or any other 
appropriate records depository.  Based upon a review of those 
personnel records associated with the claims folder, the 
Board has determined that requests should have been made to 
Fort Buchanan, Puerto Rico, and to the Department of the 
Army, Office of the Adjutant General, U.S. Army 
Administration Center, St. Louis, Missouri.      

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the 
Board's instructions in its March 2001 remands were clearly 
not complied with as the September 2004 remand directed that 
the RO request the veteran's Reserve records from any 
appropriate records depository.   

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2006).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

In conjunction with the request for the veteran's complete 
Reserve records, the RO is to request that all periods of 
ACDUTRA and INACDUTRA be verified.  (It is noted that some 
periods have been verified in the personnel records received 
in December 2004).  

Finally, the VCAA notice letters of record are inadequate as 
to the issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a heart disorder and whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran must be notified of the evidence and information 
that is necessary to reopen the claims and VA must notify him 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claims for the 
benefits sought, which is, in the instant matter, service 
connection for a heart disorder and service connection for 
bilateral hearing loss.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  Review the claims folder and ensure 
that the notification and development 
action required by statute, implementing 
regulation, court decisions, and VA 
directives is completed.  This is to 
specifically include sending the veteran 
a letter informing him of what the 
evidence needs to show in order to 
establish entitlement to service 
connection and of how effective dates and 
disability ratings are assigned.  The 
letter must also request that he send to 
VA any evidence in his possession that is 
pertinent to the claims on appeal.  
Additionally, pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the 
VCAA notice letter must apprise him of 
the evidence and information that is 
necessary to 


reopen the claims for service connection 
for a heart disorder and service 
connection for bilateral hearing loss, 
and must also notify him of the evidence 
and information that is necessary to 
establish his entitlement to the 
underlying claims for the benefits 
sought.    

2.  Request complete copies of the 
veteran's Reserve records (both personnel 
and medical records) from all appropriate 
records depositories or other sources, to 
specifically include Fort Buchanan, 
Puerto Rico, and the Department of the 
Army, Office of the Adjutant General, 
U.S. Army Administration Center, St. 
Louis, Missouri.  All efforts to obtain 
such records are to be documented in the 
claims folder, as are all negative 
replies.  Concomitantly, the RO is to 
request that all periods of ACDUTRA and 
INACDUTRA for the veteran's Reserve 
service be verified.        

3.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



